Exhibit 10-1

BB&T

FLORIDA UNILATERAL LETTER RENEWAL

July 16, 2010                        

 

PINEAPPLE HOUSE OF BREVARD, INC

1684 W. HIBISCUS BLVD.

MELBOURNE, FL 32901

 

Re:    Account Number    9660933163    Note Number    00002

Your loan with BB&T has matured/will mature on July 18, 2010. At this time, we
are waiting for the following documentation and information in order to complete
our decision to renew this credit facility:

 

TITLE POLICY UPDATE

 

 

 

This note is maturing 07/18/2010 and in order to avoid it maturing while we are
waiting for this documentation, BB&T will grant you an extension on the maturity
on this credit facility for an additional 15 days. Your note will now be due and
payable in full on August 2, 2010. All other terms and conditions of the note
will remain unchanged. Please continue to make your regular monthly payments
under the note. By making this extension, BB&T is not waiving any default and is
not waiving, modifying or extending any other term or condition of the note or
any other loan document. In order to maintain the nature of this note, please do
not sign or return this letter to BB&T.

 

Sincerely yours, BRANCH BANKING AND TRUST COMPANY

/s/ Barry Forbes, SVP

Barry Forbes, SVP

ACCOUNT#/NOTE#

9660933163        00002

1797FL (0706)